Title: Treasury Department Circular to the Collectors of the Customs, 1 October 1789
From: Hamilton, Alexander,Treasury Department
To: Collectors of the Customs


Treasury DepartmentNew York October 1st. 1789
Sir
The United States in Congress having by their Act of the 7th. of August last Ordained “That all expences for the necessary support and maintenance of Light-houses, Beacons, Buoys &ca. within any Port or Harbour of the United States, should after the 15th. of August last, be defrayed out of the Treasury of the United States”; You will be pleased to transmit forthwith to this Office, as particular an Account as will be consistent with dispatch, of the nature and annual expences which may attend any establishment as above described at the port where you Act; under whose superintendance it is at present; and whether this person, or any other, whom you would undertake to recommend, is well qualified for the Business.
I am Sir   Your Obedient   Humble Servant
Alex HamiltonSecy of the Treasury
